69 So.3d 1145 (2011)
John BRITTON, Peggy Britton, Anthony and Tiffany Bourgeois, individually and on behalf of Dallin Bourgeois
v.
Kenneth VALLONE, Omega Natchiq, Inc., National Union Fire Insurance Company of Pittsburgh, Lexington Insurance Company and State Farm Mutual Automobile Insurance Company.
No. 2011-CC-0720.
Supreme Court of Louisiana.
September 16, 2011.
Denied. See Burnett v. James Construction Group, 10-2608 (La.7/1/11), 66 So.3d 482, and Whitley v. State of Louisiana, 11-0040 (La.7/1/11), 66 So.3d. 470.